Citation Nr: 0826205	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-14 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a skin disorder, to 
include chloracne.

3.  Entitlement to service connection for walking pneumonia.

4.  Entitlement to service connection for residuals of a fall 
and electrocution.

5.  Entitlement to service connection for loss of brain 
function and body mechanics.


WITNESSES AT HEARING ON APPEAL

The appellant, A. C., and D. S.




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision by the Honolulu, 
Hawaii Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for diabetes mellitus, chloracne, walking 
pneumonia, residuals of a fall and electrocution, and loss of 
brain function and body mechanics.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2008, the veteran had a videoconference hearing 
before the undersigned Veterans Law Judge.  After the 
hearing, in May 2008, the veteran mailed directly to the 
Board a packet of additional information in support of his 
claims.  The veteran did not waive initial adjudication of 
the additional information by the RO.  Therefore, the Board 
will remand the case for the RO to consider the additional 
information, and readjudicate the claims on appeal.

The Board also finds it necessary to develop additional 
evidence regarding two of the claims on appeal.  Medical 
records dated in 2004 through 2008 provide conflicting 
information as to whether the veteran has a diagnosis of 
diabetes mellitus.  Some records include diabetes among the 
veteran's diagnosed conditions, while others indicate that 
the diagnosis is in question or in doubt, or that the veteran 
does not have diabetes.  On remand, the veteran should have a 
VA medical examination to clarify whether he has diabetes 
mellitus.

The veteran is seeking service connection for a skin 
disorder, to include chloracne.  The veteran served in 
Vietnam in 1965 and 1966.  The veteran received treatment 
during service for a rash, and recent post-service medical 
records show some skin abnormalities.  VA regulations include 
certain skin diseases, including chloracne, other acneform 
disease consistent with chloracne, and porphyria cutanea 
tarda, among a list of diseases for which may be presumed if 
a veteran was exposed during service to certain herbicides, 
including Agent Orange.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(e) (2007).  A veteran who served on 
active duty in the Republic of Vietnam during the period from 
January 9, 1962 to May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during service.  
38 C.F.R. § 3.307(a)(6)(iii).  

The assembled evidence does not provide clear diagnoses for 
any current skin disorders, and does not address the likely 
etiology of any current skin disorders.  On remand, the 
veteran should have a VA skin examination, with the examiner 
to provide diagnoses for any current skin disorders, and 
provide an opinion as to the likely etiology of those 
disorders.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA medical examination to 
clarify whether the veteran currently has 
diabetes mellitus.  The veteran's claims 
file should be provided to the examiner 
for review.  The examiner should explain 
the reasons for the conclusion that the 
veteran does or does not have diabetes 
mellitus.



2.  Schedule the veteran for a VA 
dermatology examination to address the 
nature and likely etiology of all current 
skin disorders.  The veteran's claims file 
should be provided to the examiner for 
review.  The examiner should provide a 
diagnosis for each current skin disorder, 
and should in particular indicate whether 
any current skin disorder is chloracne, 
other acneform disease consistent with 
chloracne, or porphyria cutanea tarda.  
For each current skin disorder, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the disorder is related to the 
veteran's service.

3.  After completion of the above, the RO 
should review the expanded record, 
including the materials that the veteran 
submitted to the Board in May 2008, and 
determine if the veteran's claims can be 
granted.  If any claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




